Citation Nr: 0929095	
Decision Date: 08/05/09    Archive Date: 08/14/09

DOCKET NO.  06-35 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back disorder, to include as secondary to the service-
connected left knee disorders.

2.  Entitlement to service connection for a right knee 
disorder, to include as secondary to the service-connected 
left knee disorders.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The Veteran served on active duty from July 1952 to April 
1954.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions promulgated in February 2003 
and August 2003 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio.  In both decisions, 
the RO found that new and material evidence had not been 
received to reopen the previously denied claim of service 
connection for a low back disorder.  The RO also denied 
service connection for a right knee disorder by the August 
2003 rating decision.

The RO in Louisville, Kentucky, currently has jurisdiction 
over the Veteran's VA claims folder.

The Board observes that it appears an implicit determination 
was made by the RO that new and material evidence was 
received to reopen the low back claim, in that all 
adjudication of the claim subsequent to the November 2004 
Statement of the Case addressed the merits of the underlying 
service connection claim.  Despite this implicit 
determination reached by the RO, the Board must find new and 
material evidence in order to establish its jurisdiction to 
review the merits of a previously denied claim.  See Barnett 
v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. 
Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see also 
VAOPGCPREC 05-92.

For good cause shown, this appeal has been advanced on the 
Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 
2002) and 38 C.F.R. § 20.900(c) (2008).  

The Board notes that the Veteran also perfected an appeal to 
the determination that new and material evidence had not been 
received to reopen his claim of service connection for a left 
knee disorder.  However, service connection was ultimately 
established for both left knee instability and degenerative 
joint disease of the left knee by a September 2008 rating 
decision.  In view of the foregoing, this issue has been 
resolved and is not on appeal before the Board.  See 
generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997), 
and Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case have been 
completed.

2.  Service connection was previously denied for a low back 
disorder by a June 1990 rating decision.  The Veteran was 
informed of that decision, including his right to appeal, and 
did not appeal.  

3.  The evidence received since the last prior denial of 
service connection for a low back disorder was not previously 
submitted to agency decisionmakers, relates to an 
unestablished fact necessary to substantiate the claim, is 
not cumulative nor redundant of the evidence of record at the 
time of the last prior final denial, and raises a reasonable 
possibility of substantiating the claim.

4.  The preponderance of the competent medical and other 
evidence of record is against a finding that the Veteran's 
current disabilities of the low back and right knee are 
etiologically related to active service, nor are they 
secondary to the service-connected left knee disorders.


CONCLUSIONS OF LAW

1.  New and material evidence having been received to reopen 
the claim of entitlement to service connection for a low back 
disorder, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156(a) (2008).

2.  A chronic low back disorder was not incurred in or 
aggravated by active service, nor is it secondary to a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.310 (2008).

3.  A right knee disorder was not incurred in or aggravated 
by active service, nor is it secondary to a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008); see also Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  In this case, the Veteran was 
sent pre-adjudication notice via a letter dated in January 
2003, which is clearly prior to the February and August 2003 
rating decisions that are the subject of this appeal.  He was 
also sent additional VCAA notification via a September 2007 
letter, followed by reajudication of the current appellate 
issues by Supplemental Statements of the Case in October 2007 
and September 2008, which "cures" the timing problem 
associated with inadequate notice or the lack of notice prior 
to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. 
App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d 
at 1333-34.  

Taken together, these letters informed the Veteran of what 
was necessary to substantiate his claims, what information 
and evidence he must submit, what information and evidence 
will be obtained by VA, and the need for the Veteran to 
advise VA of or to submit any evidence in his possession that 
was relevant to the case.  As such, this correspondence fully 
complied with the notice requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b), as well as the Court's holding in 
Quartuccio, supra.  Further, the September 2007 letter 
included the information regarding disability rating(s) and 
effective date(s) outlined by the Court's holding in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).   The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.   The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.   See 
38 C.F.R. § 3.159(b)(1).)

The Board acknowledges that, in Kent v. Nicholson, 20 Vet. 
App. 1 (2006), the Court established significant requirements 
with respect to the content of the notice necessary for those 
cases involving the reopening of previously denied claims.  
Specifically, the Court held that VA must notify a claimant 
of the evidence and information that is necessary to reopen 
the claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his or her 
entitlement to the underlying claim for the benefit sought by 
the claimant.  However, for the reasons stated below, the 
Board concurs with the RO's determination that new and 
material evidence has been received to reopen the previously 
denied claim.  Thus, any notice deficiency with respect to 
Kent has been rendered moot.  Nevertheless, the Board does 
observe that the January 2003 VCAA letter noted that the 
claim had been previously denied, that new and material 
evidence was required to reopen the claim, and described the 
standard for new and material evidence by language consistent 
with the relevant regulatory provisions.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In view of the foregoing, 
the Board finds that the Veteran was notified and aware of 
the evidence needed to substantiate his claims and the 
avenues through which he might obtain such evidence, and of 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the duty to assist the Veteran has been 
satisfied in this case.  All relevant records are in the 
claims folder, to include service treatment records and post-
service medical records.  The Veteran has had the opportunity 
to present evidence and argument in support of his claims, 
and nothing reflects he has indicated the existence of any 
relevant evidence that has not been obtained or requested.  
As part of his November 2006 Substantive Appeal, he indicated 
that he did not desire a Board hearing in conjunction with 
this case.  Moreover, he was accorded VA medical examinations 
in December 2004 and August 2008 which included competent 
medical opinion(s) regarding the current appellate claims.  
The Board observes that these opinion(s) were based upon an 
examination of the Veteran, a clear understanding of his 
medical history based upon review of the evidence documented 
in the Veteran's VA claims folder, and there is no competent 
medical evidence which refutes the conclusions of this 
examination.  The Veteran has not demonstrated any prejudice 
caused by any deficiency in these examinations.  Accordingly, 
the Board finds that these examinations are sufficient for 
resolution of this appeal.  Consequently, the Board concludes 
that VA has fulfilled the duty to assist the appellant in 
this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the Veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The Veteran has contended that both his low back and right 
knee disorders are secondary to his left knee disorder.  
Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

Service connection was previously denied for a low back 
disorder by a June 1990 rating decision.  The Veteran was 
informed of that decision, including his right to appeal, and 
did not appeal.  Consequently, that decision is now final.  
See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R.§ 3.156(a).  The Court has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
Further, the Court has also held that in order to reopen a 
previously and finally disallowed claim there must be new and 
material evidence presented since the time that the claim was 
finally disallowed on any basis, not only since the time that 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996) (overruled on other grounds).

For claims filed on or after August 29, 2001, 38 C.F.R. 
§ 3.156(a) provide that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 
38 C.F.R. Part 3 (2008); see also 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001).

The June 1990 rating decision denied service connection for a 
low back disorder on the basis that the service treatment 
records were negative for treatment or diagnosis referable to 
the Veteran's back, and there was no basis to establish 
service connection secondary to the left knee as service 
connection had not been established for that disability.  
However, as noted in the Introduction, service connection has 
since been established for left knee disorders via a 
September 2008 rating decision.  As this goes to the basis 
for the prior denial, the Board finds the evidence received 
since the last prior denial of service connection for a low 
back disorder was not previously submitted to agency 
decisionmakers, relates to an unestablished fact necessary to 
substantiate the claim, is not cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial, and raises a reasonable possibility of substantiating 
the claim.  Therefore, new and material evidence has been 
received pursuant to 38 C.F.R. § 3.156(a).

Adjudication of the claim does not end with the determination 
that new and material evidence has been received.  The Board 
must now adjudicate the merits of the underlying service 
connection claim.

The Board also wishes to reiterate the fact that the RO 
previously determined that new and material evidence had been 
received, and has addressed the merits of the underlying 
claim of service connection for a low back disorder.  
Nevertheless, pursuant to the holdings of Barnett, supra , 
and Jackson, supra, the Board was required to find new and 
material evidence in order to establish its jurisdiction to 
review the merits of a previously denied claim.  Inasmuch as 
the RO has already addressed the merits of the service 
connection claim, the Veteran is not prejudiced by the Board 
also addressing the merits of this case.  See Bernard, supra.  
Moreover, as detailed above, the Board is satisfied that the 
duties to assist and notify have been satisfied in this case.

With respect to the claims of service connection for 
disabilities of the low back and right knee, the Board 
observes that no service treatment records are on file which 
document any in-service treatment for such conditions.  In 
fact, his lower extremities and spine were clinically 
evaluated as normal on his April 1954 separation examination.  
Further, there was no indication of such disabilities on a 
September 1957 VA medical examination.  The Board also notes 
that the medical records on file indicate he first sought 
treatment for the low back following a post-service injury in 
April 1978, and for the right knee following a post-service 
injury in November 1987.

The Court has indicated that the normal medical findings at 
the time of separation from service, as well as the absence 
of any medical records of a diagnosis or treatment for many 
years after service is probative evidence against the claim.  
See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(affirming Board where it found that veteran failed to 
account for the lengthy time period after service for which 
there was no clinical documentation of low back condition); 
see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.); Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact).  

In addition, no competent medical opinion is of record which 
relates either the current low back and/or right knee 
disorder to active service.  Moreover, the Board concludes 
that in the absence of evidence of in-service incurrence or 
aggravation of the claimed disability, any medical nexus 
opinion would not be supported by what actually occurred in 
service.  Simply put, there is no relevant complaint or 
clinical finding for a clinician to link the claimed 
disabilities to the Veteran's military service.  The Court 
has held on a number of occasions that a medical opinion 
premised upon an unsubstantiated account of a claimant is of 
no probative value.  See Godfrey v. Brown, 8 Vet. App. 113, 
121 (1995) (a medical opinion that is based on the veteran's 
recitation of medical history, and unsupported by clinical 
findings, is not probative); Bloom v. West, 12 Vet. App. 185, 
187 (1999) (A medical opinion based on speculation, without 
supporting clinical data or other rationale, does not provide 
the required degree of medical certainty); Black v. Brown, 5 
Vet. App. 177, 180 (1995) (A medical opinion is inadequate 
when unsupported by clinical evidence).  Therefore, the Board 
finds that the preponderance of the evidence is against a 
finding that either of these disabilities were incurred in or 
aggravated by the Veteran's active service.  Further, the 
Veteran himself has not contended these disabilities are 
directly related to service.  Rather, his contention is that 
they are secondary to his service-connected left knee 
disorders.

The Board notes that no competent medical opinion is of 
record which supports a finding that either the Veteran's 
current low back or right knee disorder is secondary to his 
service-connected left knee disorders.  In fact, the VA 
medical examinations conducted in December 2004 and August 
2008 contain competent medical opinions against such 
findings.  For example, the December 2004 VA spine 
examination includes an opinion that it was unlikely the 
Veteran's current back disability was secondary to the left 
knee injury.  The examiner stated that for a knee injury to 
give rise to degenerative changes in the lumbar spine (the 
diagnosed low back disorder), it would be necessary that 
there was severe gait abnormalities or severe leg length 
discrepancy, which was not witnessed.  The examiner further 
stated that it was most likely the Veteran's disease of the 
back was what would normally be expected given the labor the 
Veteran did based on his history of working as a farmer in 
tobacco and frequently had to do heavy lifting.  Further, the 
examiner opined that the right knee condition was less likely 
as not secondary to the left knee condition. 

The Board notes that the December 2004 VA examiner also 
conducted the August 2008 VA examination.  Following 
examination of the Veteran, the examiner stated it would 
require resort to mere speculation to provide opinion if the 
degenerative joint disease of the right knee and spine were 
related to the left knee.  However, the examiner also 
reiterated that there was no documentation of abnormal gait 
causing compensatory arthritis.  The examiner also stated 
that injury to the right knee and injury to the back could 
possibly have occurred with or without the history of a left 
knee injury.

In other words, the VA examiner concluded that it was not at 
least as likely as not that the Veteran's disabilities of the 
low back and right knee were secondary to his service-
connected left knee disorders, to include on the basis of 
aggravation pursuant to Allen, supra.  As the same examiner 
evaluated the Veteran in 2004 and 2008, and reviewed the 
claims folder, he appears to be familiar with both the nature 
of the current disabilities, to include the left knee, as 
well as the Veteran's medical history as documented by the 
evidence of record.  Moreover, his opinions against secondary 
service connected were based, at least in part, on the fact 
that his service-connected left knee disorders did not result 
in the type of gait or other abnormality that would result in 
additional disability to the right knee or back.  Thus, the 
examiner provided a rationale in support of his opinions 
based upon the actual nature of the service-connected 
disability.  Further, no competent medical opinion is of 
record which refutes the opinions of this VA examiner.

In summary, the Veteran's disabilities of the low back and 
right knee first developed years after his period of active 
service, and the only competent medical opinions to address 
the etiology of these disabilities are against them being 
secondary to the service-connected left knee disorders.  As 
these medical opinions are based upon examination of the 
Veteran and understanding of his medical history, and 
supported by the stated and unrefuted rationale, the Board 
finds that they are sufficient for resolution of this case.  

For these reasons, the Board has concluded that the 
preponderance of the evidence is against the Veteran's 
service connection claims.  As the preponderance of the 
evidence is against these claims, the benefit of the doubt 
doctrine is not for application in the instant case.  See 
generally Gilbert, supra; see also Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001).  Consequently, the benefits 
sought on appeal with respect to these service connection 
claims must be denied.


ORDER

New and material evidence having been received to reopen the 
claim of entitlement to service connection for a low back 
disorder, the claim is reopened.  To this extent only, the 
benefit sought on appeal is allowed.

Entitlement to service connection for a low back disorder, to 
include as secondary to the service-connected left knee 
disorders, is denied.

Entitlement to service connection for a right knee disorder, 
to include as secondary to the service-connected left knee 
disorders, is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


